Case 1:19-cv-10106-TLL-PTM ECF No. 50 filed 05/18/20                   PageID.925      Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ALENA CLARK,

       Plaintiff,                                     Case No. 19-10106
                                                      Honorable Thomas L. Ludington
v.

COUNTY OF SAGINAW,
et al.,

      Defendants.
____________________________/

       ORDER DENYING DEFENDANTS’ MOTION FOR RECONSIDERATION

       On January 11, 2019, Plaintiff filed a twelve-page complaint against Defendants alleging sex

discrimination and retaliation under the Elliott-Larsen Civil Rights Act, First Amendment

retaliation, violation of equal protection, and discrimination under the Equal Pay Act. ECF No. 1.

The initial scheduling order was entered on March 22, 2019 providing for a six-month discovery

period which is routinely given in similar employment discrimination cases. The docket reflects no

activity during that sixth month discovery period until the parties submitted an October 8, 2019

stipulation to extend the case management dates and providing for discovery to continue

until February 18, 2020. ECF No. 9. At the request of the parties a third extension of the Scheduling

Order was entered on February 19, 2020, once again extending the time to complete discovery

through April 18, 2020. ECF Nos. 24, 27. The Court was not informed about the precise reasons for

the multiple requests for scheduling order extensions. The requests were granted largely based on

the Court’s familiarity with counsel and their reputation for the conduct of their practice of

law. Discovery closed on April 18, 2020.
Case 1:19-cv-10106-TLL-PTM ECF No. 50 filed 05/18/20                   PageID.926       Page 2 of 7



       The Court has addressed multiple motions by order on very short notice, including denying

Plaintiff’s and Defendants’ motions to compel supplementary discovery (ECF Nos. 29, 32, 34, 35,

36) and denying a motion to further extend the scheduling order by an additional 60 days, except to

conduct depositions noticed before the conclusion of discovery. (ECF No. 30, 33). In early May,

the Court addressed a conflict between the parties regarding procedures for the remote deposition.

ECF No. 43.

       On May 5, 2020 Plaintiff filed a motion to compel Defendant McColgan’s deposition on

May 11, 2020 (after he did not appear for his deposition on May 5, 2020) as well as sought an

extension of discovery by four days to May 15, 2020 to complete the depositions. The motion also

sought reimbursement of Plaintiff’s attorney fees for the expenses of responding to Defendant

McColgan’s motion and his failure to appear at the deposition. ECF No. 45. On May 6, 2020 this

Court granted Plaintiff’s motion in part – compelling Defendant McColgan’s deposition on May 11,

2020, extending discovery four day to May 15, 2020, and allowing Plaintiff to file a motion for

attorney fees related to the delayed deposition. ECF No. 47. Currently before this Court is

Defendants’ motion for reconsideration regarding that order. ECF No. 49.

                                                  I.

       Pursuant to Eastern District of Michigan Local Rule 7.1(h), a party can file a motion for

reconsideration of a previous order within fourteen days. A motion for reconsideration will be

granted if the moving party shows: “(1) a palpable defect, (2) the defect misled the court and the

parties, and (3) that correcting the defect will result in a different disposition of the case.” Mich.

Dept. of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34 (E.D. Mich. 2002) (quoting E.D. Mich.

LR 7.1(g)(3)). A “palpable defect” is “obvious, clear, unmistakable, manifest, or plain.” Id. at 734


                                                -2-
Case 1:19-cv-10106-TLL-PTM ECF No. 50 filed 05/18/20                  PageID.927      Page 3 of 7



(citing Marketing Displays, Inc. v. Traffix Devices, Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich.

1997)). “[T]he Court will not grant motions for rehearing or reconsideration that merely present the

same issues ruled upon by the Court, either expressly or by reasonable implication.” E.D. Mich. L.R.

7.1(h)(3). See also Bowens v. Terris, 2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015).

                                                II.

       By agreement of the parties and after multiple rescheduled dates, Defendant McColgan’s

deposition was scheduled for April 22, 2020. ECF No. 37. As a result of the Stay Home order,

Plaintiff re-noticed the deposition on April 17, 2020 as a remote deposition, along with a proposed

stipulation for remote procedures that are now fairly routine. ECF No. 37-2. Defense counsel

objected by email to the remote deposition procedures and indicated his unwillingness to produce his

client under the terms of Plaintiff’s proposed procedures. The deposition did not occur on April 22,

2020. On May 4, 2020 the Court granted in part Plaintiff’s motion to provide procedures for remote

depositions. ECF No. 43.

       After the April 27, 2020 settlement conference, Plaintiff first noticed Defendant McColgan of

his upcoming re-scheduled remote deposition for Tuesday, May 5, 2020 at 10 am. ECF No. 45-2.

Defense counsel communicated by email to Plaintiff’s counsel that Defendant McColgan would not

be available on Tuesday, May 5, 2020 and proposed Monday, May 11, 2020 as an alternative date

(the same day that discovery closed). ECF No. 41-3. Plaintiff’s counsel responded that they intended

to depose Defendant McColgan before the four remaining third party depositions. They also

explained that they intended to proceed with the proposed date of May 5, 2020 for Defendant

McColgan’s deposition. ECF No. 41-4.




                                               -3-
Case 1:19-cv-10106-TLL-PTM ECF No. 50 filed 05/18/20                  PageID.928       Page 4 of 7



        On the afternoon of Monday, May 4, 2020 (less than 20 hours prior to Defendant

McColgan’s deposition), Defense counsel filed a motion for protective order regarding the

deposition of Mr. McColgan. ECF No. 41. Defense counsel acknowledged that he received notice of

Defendant McColgan’s deposition on April 27, 2020. ECF No. 41 at PageID.699. In the motion for

protective order, Defense explained that on May 1, 2020, he informed Plaintiff’s counsel that

       The Court order provides for completion of the depositions by May 11. I will
       produce McColgan May 11, in conformance with the court order. You unilaterally
       scheduled McColgan’s deposition for May 5. There is nothing magical about that
       date which you arbitrarily selected. The prosecutor continues to provide an essential
       service and is required to be present to do so. He is not available and will not be
       prepared to proceed on May 5. Your desire to take his deposition first, is of little
       consequence as the Federal Rules of Civil Procedure do not allow the parties to
       control the order in which discovery proceeds. This is particularly true where the
       order of deposition is not in our control. Therefore, his deposition needs to be
       scheduled to a date convenient for the witness. We have offered May 11. If you are
       unable to take the deposition on that day please advise.
       ECF No. 41-4 at PageID.724.

The only evidence provided for McColgan’s unavailability was the following,

       The witness is the County Prosecutor who is continuing to operate the prosecutor’s
       office with a limited staff. Taking on new personal managerial duties, the Prosecutor
       has to oversee this limited staff to ensure the required operations of his office.
       Because of the COVID-19 pandemic, and the Executive Orders issued by the
       Governor, arraignments are conducted each morning at the State district court level.
       Further, specialty courts are further held each Monday, Wednesday, and
       Thursday/Friday. These specialty proceedings take the entire afternoon, and require
       the personal attendance of the Prosecutor. As a result, he is unable to prepare, and
       appear, for the unilaterally scheduled date. Regardless, he has agreed to be available
       on 05/11/2020. Despite Mr. McColgan’s willingness, Plaintiff’s Counsel, in a further
       attempt to gain some ill-conceived advantage, is unwilling to consider or
       accommodate his schedule.
       ECF No. 41 at PageID.710-711.

On May 5, 2020, Defendant McColgan did not appear for his deposition. See ECF No. 45-5. In this

Court’s previous order, it highlighted the fact that Defendant McColgan did not provide any



                                               -4-
Case 1:19-cv-10106-TLL-PTM ECF No. 50 filed 05/18/20                     PageID.929       Page 5 of 7



evidence of his unavailability besides his counsel’s general assertion that he is busy managing the

Saginaw County Prosecutor’s Office. The assertion was not even corroborated by an affidavit

explaining the circumstances. Moreover, Defendant has had ample time to prepare for his

deposition, even prior to the COVID-19 pandemic. Discovery has been extended four times to

accommodate the parties’ efforts to conclude discovery.

                                                  III.

       In this motion for reconsideration, Defendants first claim that “Deciding a motion prior to

Defendants being afforded time to file a response, including that the briefing schedule in the Local

Rules would not be followed, is palpable error.” ECF No. 49 at PageID.861. The local rules provide

a response must be filed within 14 days of service of a motion, but do not require a court to wait

until the response is received to decide a case management question. Additionally, Plaintiff’s motion

was filed on May 5, 2020, requesting immediate consideration in light of approaching discovery

deadline. ECF No. 45. Part of the relief sought by Plaintiff was to compel Defendant McColgan’s

appearance on May 11, 2020 for a deposition and to extend discovery by four days until May 15.

Defendant McColgan’s attorney explained that he was unavailable on May 5 and that he also lacked

sufficient time to prepare (despite being noticed on April 27, 2020). In an effort to provide sufficient

notice to all parties regarding the short extension of discovery, time for Defendant and third parties

to prepare for depositions, and due to the additional information included in the multitude of motions

filed by all parties in April and May, the Court concluded that it had sufficient information to make

an informed decision. Defendant has not taken issue with the Court’s understanding of the facts or

furnished contrary case law.




                                                 -5-
Case 1:19-cv-10106-TLL-PTM ECF No. 50 filed 05/18/20                    PageID.930       Page 6 of 7



       Defendants also argue that the Federal Rules of Civil Procedure provide that “[t]he premise

that an attorney’s decision as to the sequence of discovery is conclusive and absolute is mutually

exclusive with these rules of civil procedure. In failing to consider witness availability, as required

by the Federal Rules of Civil Procedure, palpable error has been committed.” ECF No. 49 at

PageID.863.

       Federal Rule of Civil Procedure 26(d)(3) provides that “Unless the parties stipulate or the

court orders otherwise for the parties’ and witnesses’ convenience and in the interests of justice: (A)

methods of discovery may be used in any sequence; and (B) discovery by one party does not require

any other party to delay its discovery.” While witness availability is a consideration, the rule does

not require counsel to consult for the best possible date prior to noticing a deposition. Also, FRCP

30(b)(1) provides that a “party who wants to depose a person by oral questions must give reasonable

written notice to every other party.” There is no requirement for agreement between all parties

before an attorney notices a deposition.

       If the parties confer in good faith and fail to resolve a discovery dispute, a party may seek a

protective order from the court and the “court may, for good cause, issue an order to protect a party

or person from annoyance, embarrassment, oppression, or undue burden or expense, including . . .

specifying terms, including time and place . . . for the disclosure or discovery.” FRCP 26(c)(1). In

this case, Defense counsel waited until less than 24 hours prior to the scheduled deposition to seek a

protective order and did not provide a substantiated explanation for his unavailability.

       Defendants’ counsel correctly explains that an opposing attorney’s decision regarding the

sequencing of discovery is not conclusive and absolute. ECF No. 49 at PageID.863. However, the

decision to compel Defendant McColgan’s deposition on May 11, 2020 (the date he selected),


                                                 -6-
Case 1:19-cv-10106-TLL-PTM ECF No. 50 filed 05/18/20                   PageID.931      Page 7 of 7



extend discovery for another four days for the remaining third-party deponents, and impose the cost

of attorney fees was not because Plaintiff has absolute control over the order of discovery. Instead,

the previous order was entered based upon Defendant’s conduct in response to multiple rescheduled

remote depositions in April and May. Defendant has not alleged additional facts or law that

demonstrate this Court’s prior order was palpable error.

                                                IV.

       Accordingly, it is ORDERED that Defendants’ Motion for Reconsideration, ECF No. 49, is

DENIED.



Dated: May 18, 2020                                           s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -7-
